Citation Nr: 1128687	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, bilateral hearing loss disability was incurred during active duty service.  

2.  Affording the Veteran the benefit of the doubt, tinnitus was incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2009 correspondence, VA advised the Veteran of the criteria for service connection.  VA has also assisted the Veteran in the development of the claim.  He underwent a VA examination in May 2009.  Supplemental VA examination opinions were rendered in June and August 2009.  In addition, the Veteran provided a private audiologic examination report dated in October 2009.  Finally, the Veteran set forth his contentions during the hearing before the undersigned in April 2011.  

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Rather, 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley at 159-60.

The Board has reviewed the evidence of record and, after affording the Veteran the benefit-of-the-doubt, finds that the criteria for service connection for bilateral hearing loss and tinnitus have been met.  First, there is evidence that the Veteran has current disabilities manifested by bilateral hearing loss and tinnitus.  In this respect, the May 2009 VA audiologic examination and the October 2009 private audiologic examination both revealed current evidence of hearing loss and tinnitus disabilities.  

In determining whether current hearing loss and tinnitus disabilities are related to the Veteran's active service, the Board is charged with considering the disabilities on the basis of the places, types and circumstances of his service.  38 C.F.R. § 3.303(a) (2010).  Here, the Veteran contends that he was exposed to acoustic trauma when serving in the Army as an Armor Crewman.  He described noises associated with serving on a tank, firing weapons on a tank, conducting training firing M-14 and M-16 rounds, and being exposed to noise when riding in armored personnel carriers.  Records obtained support his contention.  While the service records do not document noise exposure from tank or gunfire, they do show that he served as an 11E20 Armored Crewman.  They also document that he was an expert in firing the M-14 and M-16.  Thus, the service department records support the Veteran's contention that he was exposed to acoustic trauma as alleged.  

The Board has also considered the Veteran's lay testimony.  During the hearing, the Veteran reported having tinnitus and a decrease in hearing acuity ever since service.  He also described his post-service work history as a school teacher and reported that he was not involved to acoustic trauma following discharge from service.  (See Transcript at 4.)  The Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of hearing loss, and post-service symptoms of tinnitus and hearing loss because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous medical evidence showing a hearing loss or tinnitus disability for many years following discharge from service.  The Board has considered such as a factor in determining the credibility of lay evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds the Veteran's lay statements as credible, and therefore finds that there is evidence of in-service incurrence and continuity of symptomatology of a hearing loss and tinnitus disability.  

Turning to the VA examination results, the May 2009 VA examiner acknowledged the Veteran's exposure to noise from while serving with a tank unit and during basic training.  He noted the Veteran's complaints of constant tinnitus since discharge.  He also noted the Veteran's post-service history, primarily as a school teacher and a mail carrier.  Audiologic examination revealed sensorineural hearing loss.  However, since no hearing loss disability was found upon his service discharge examination, the examiner opined that the Veteran did not incur a permanent hearing loss as a result of exposure to acoustic trauma during service.  For similar reasons, in a June 2009 addendum, the examiner opined that tinnitus was not related to in-service noise exposure.  Finally, in an August 2009 addendum, the examiner explained that the audiograms taken during service did not show any significant threshold shift, nor did they show evidence of a hearing loss disability.  

The Veteran submitted a private audiologic opinion dated in October 2009 by Dr. C. A. F.  Dr. C. A. F. reviewed some of the Veteran's service records, took a history, and noted the Veteran's exposure to acoustic trauma during service.  He also noted that since service the Veteran had not been exposed to any significant amount of noise.  He noted the Veteran's complaints of tinnitus since discharge from service and current complaints of difficulty understanding conversations.  Audiologic testing revealed a moderate mid frequency sloping to severe high frequency sensorineural hearing loss.  Dr. C. A. F. stated that it was "quite likely that the noise exposure [the Veteran] suffered during his military service was the beginning of his hearing loss and tinnitus."  He also opined that the type and degree of his hearing level was "consistent with noise induced hearing loss."  

There is medical evidence both for and against the claim.  In essence, both the VA and private examiners have provided two plausible scenarios regarding the etiology of the current hearing loss and tinnitus.  Given such, and given the Veteran's other credible lay testimony regarding the exposure to acoustic trauma in service, and continuity of symptomatology, the Board finds that the evidence is essentially balanced both for and against the claim.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Accordingly, the Board finds, after affording the Veteran the benefit of the doubt, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  Accordingly, the benefits sought on appeal are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


